DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/07/2021 and 06/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 17 and 20 objected to because of the following informalities: lack of antecedent basis. For example, claim 1 states “when a current block is in the first set of positions in the frame,” however there was no previous “first set of positions” in the claim. However, the examiner believes this to merely be a simple mistake/typo and will interpret it as “when a current block is in a first set of positions in the frame”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-13, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang”) (“CE4-related: History-based Motion Vector Prediction,” Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11), as submitted by applicant, in view of Kotra et al. (“Lai”) (U.S. PG Publication No. 2020/0404342).
	It is to be noted that the information provided by Kotra is also supported in the provision application of 62/717,004, filed August 10, 2018.

In regards to claim 1, Zhang shows a an encoding/decoding system which uses a History-based Motion Vector Prediction (HMVP) table with motion vector candidates which is maintained and updated on-the-fly  which uses a First-In-First-Out (FIFO) or constraint FIFO buffer memory as described in the Abstract, the system further describes the adding new entries into the table using inter-block data and, when encountering a new slice, empties the table as described in ¶1-5 of Section 2 Proposed method. Zhang, however, fails to show that these teachings may be implemented or taught using a processor or computing system. In a similar endeavor Kotra teaches in ¶0099 that indeed the encoding/decoding system may be implemented as any of a variety of suitable circuitry such as one or more microprocessors and associated hardware, as well as using software with non-transitory computer-readable storage media to execute instructions as described in at least ¶0099. It is obvious to one of ordinary skill in the art that such teachings of Kotra may be incorporated into Zhang’s teachings as it provides for encoding and decoding to be implemented using hardware and software systems.
	Therefore together Zhang and Kotra teach a method comprising: 
	maintaining, by a computing device (See ¶0099 of Kotra), a first list that stores motion vectors from one or more blocks that have been previously processed in a frame (See ¶1 of Section 2 Proposed Method of Zhang wherein a table [list] with multiple HMVP candidates is maintained throughout the encoding/decoding process including those of previously coded blocks); 
	when a current block is in the first set of positions in the frame: 
	resetting, by the computing device (See ¶0099 of Kotra), the first list (See ¶1 of Section 2 Proposed Method of Zhang wherein the table is emptied when a new slice is encountered); and 
	using, by the computing device (See ¶0099 of Kotra), a motion vector from a second list to transcode the current block due to the resetting of the first list (¶1 of Section 2 Proposed Method of Zhang in view of the Abstract wherein, after the table is emptied, it is understood that a new table is created); and 
	when the current block is not in the first set of positions, using, by the computing device (See ¶0099 of Kotra), a motion vector from the first list to transcode the current block (¶1-4 of Section 2 Proposed Method of Zhang in view of the Abstract and FIG. 1 wherein the table is continued and updated [using a FIFO or constrained FIFO rule] to maintain the list of merge candidates).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kotra into Zhang because it allows for the implementation of encoding and decoding systems onto appropriate hardware using appropriate software as described in ¶0099, thus enabling for implementations on such systems. 

In regards to claim 7, Zhang teaches the method of claim 1, wherein motion vectors in the second list are used to transcode the current block only when the current block is in the first set of positions (See ¶1 of Section 2 Proposed Method wherein the emptied table is done only at the positions of a new slice).

In regards to claim 8, Zhang teaches the method of claim 1, wherein resetting the first list comprises: removing an existing motion vector in the first list (See ¶1 of Section 2 Proposed Method wherein the table is emptied).

In regards to claim 9, Zhang teaches the method of claim 1, wherein the first list stores historical motion vector predictors from blocks that were sequentially transcoded before the current block (See ¶1-5 of Section 2 Proposed Method).

In regards to claim 10, Zhang teaches the method of claim 1, wherein the second list is not used when blocks outside of the first set of blocks are transcoded (See ¶1 of Section 2 Proposed Method wherein the emptied table is done only at the positions of a new slice).

In regards to claim 11, Zhang teaches the method of claim 1, further comprising: when the current block is in the first set of positions in the frame, storing a motion vector from the transcoding of the current block in the second list (See ¶1 of Section 2 Proposed Method in view of FIG. 2).

In regards to claim 12, Zhang teaches the method of claim 1, further comprising: when the current block is not in the first set of positions in the frame, storing a motion vector from the transcoding of the current block in the first list and not the second list (See ¶1-5 of Section 2 Proposed Method in view of FIG. 2).

In regards to claim 13, Zhang teaches the method of claim 1, wherein the second list includes motion vectors from blocks only in the first set of positions (See ¶1 of Section 2 Proposed Method in view of FIG. 2 wherein it is understood that since the table was reset, only the motion vector data from the new positions are used and maintained).

In regards to claim 17, the claim is rejected under the same basis as claim 1 by Zhang in view of Kotra.

In regards to claim 18, the claim is rejected under the same basis as claim 8 by Zhang in view of Kotra.

In regards to claim 20, the claim is rejected under the same basis as claim 1 by Zhang in view of Kotra.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang”) (“CE4-related: History-based Motion Vector Prediction,” Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11) in view of Kotra et al. (“Kotra”) (U.S. PG Publication No. 2020/0404342) and Burazerovic et al. (“Bura”) (U.S. PG Publication No. 2009/0052537).

In regards to claim 2, Zhang fails to teach the method of claim 1, wherein the first set of positions in the frame comprise N blocks from an edge of the frame.
	In a similar endeavor Bura teaches wherein the first set of positions in the frame comprise N blocks from an edge of the frame (“In MPEG-2, the left edge of a picture always starts a new slice, and a slice always runs from left to right across the picture,” - ¶0005).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Bura into Zhang because it allows for knowable starts to a slice in picture encoding as described in ¶0005.

In regards to claim 3, Zhang teaches the method of claim 1, wherein the first set of positions in the frame comprises a first block on an edge of the frame.
	In a similar endeavor Bura teaches wherein the first set of positions in the frame comprises a first block on an edge of the frame (“In MPEG-2, the left edge of a picture always starts a new slice, and a slice always runs from left to right across the picture,” - ¶0005).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Bura into Zhang because it allows for knowable starts to a slice in picture encoding as described in ¶0005.

In regards to claim 4, Zhang fails to teach the method of claim 1, wherein the first set of positions in the frame comprises a leftmost block from a left edge of the frame or a topmost block from a top edge of the frame.
	In a similar endeavor Bura teaches wherein the first set of positions in the frame comprises a leftmost block from a left edge of the frame or a topmost block from a top edge of the frame (“In MPEG-2, the left edge of a picture always starts a new slice, and a slice always runs from left to right across the picture,” - ¶0005).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Bura into Zhang because it allows for knowable starts to a slice in picture encoding as described in ¶0005.

Claim(s) 5, 6, 14-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang”) (“CE4-related: History-based Motion Vector Prediction,” Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11) in view of Kotra et al. (“Kotra”) (U.S. PG Publication No. 2020/0404342) and Lai et al. (“Lai”) (U.S. PG Publication No. 2020/0014948).
	It is to be noted that the information provided by Lai is also supported in the provision application of 62/699,761, filed July 18, 2018.

In regards to claim 5, Zhang fails to teach the method of claim 1, wherein the second list comprises a motion vector from a block that neighbors the current block on an edge of the current block.
	In a similar endeavor Lai teaches wherein the second list comprises a motion vector from a block that neighbors the current block on an edge of the current block (See ¶0084-0086 wherein after an HMVP table reset, the motion information from a CU above [top edge of the current block] may be used to initialize the HMVP table).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Lai into Zhang because it allows for the retrieval of motion information from a local region in the image data after the HMVP table has been reset, thus establishing a proper initialization of a new HMVP table of motion information as described in ¶0084.

In regards to claim 6, Zhang fails to explicitly teach the method of claim 1, wherein using the motion vector from the second list comprises: loading the motion vector into the first list.
	In a similar endeavor Lai teaches wherein using the motion vector from the second list comprises: loading the motion vector into the first list (See ¶0084-0089 wherein after an HMVP table reset, the motion information from a CU above [top edge of the current block] may be used to initialize the HMVP table).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Lai into Zhang because it allows for the retrieval of motion information from a local region in the image data after the HMVP table has been reset, thus establishing a proper initialization of a new HMVP table of motion information as described in ¶0084.

In regards to claim 14, Zhang fails to teach the method of claim 1, further comprising: adding a motion vector to the second list that is not based on transcoding the current block.
	In a similar endeavor Lai teaches adding a motion vector to the second list that is not based on transcoding the current block (See ¶0084-0086 wherein after an HMVP table reset, the motion information from a CU above [top edge of the current block] may be used to initialize the HMVP table).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Lai into Zhang because it allows for the retrieval of motion information from a local region in the image data after the HMVP table has been reset, thus establishing a proper initialization of a new HMVP table of motion information as described in ¶0084.

In regards to claim 15, Zhang fails to teach the method of claim 14, wherein the motion vector that is added to the second list comprises a motion vector with a horizontal motion vector or a vertical motion vector equal to zero.
	In a similar endeavor Kotra teaches wherein the motion vector that is added to the second list comprises a motion vector with a horizontal motion vector or a vertical motion vector equal to zero (See ¶0021-0022 wherein after initializing a new HMVP list, ¶0034 and 0041 describe setting default values for the HMVP list for a current CTU row comprising a zero motion vector [zero horizontal and zero vertical motion data]).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kotra into Zhang because it allows for populating of an HMVP list with default values as described in ¶0034 and 0041, thus providing a starting point for a CTU row after a reset.

In regards to claim 16, Zhang fails to teach the method of claim 14, wherein the motion vector that is added to the second list comprises a predefined motion vector.
	In a similar endeavor Kotra teaches wherein the motion vector that is added to the second list comprises a predefined motion vector (See ¶0021-0022 wherein after initializing a new HMVP list, ¶0034 and 0041 describe setting default values for the HMVP list for a current CTU row comprising a zero motion vector [zero horizontal and zero vertical motion data]).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kotra into Zhang because it allows for populating of an HMVP list with default values as described in ¶0034 and 0041, thus providing a starting point for a CTU row after a reset.

In regards to claim 19, the claim is rejected under the same basis as claim 14 by Zhang in view of Kotra and Lai.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483